Execution Version



    
US 3981522v.11
THIRTEENTH AMENDMENT TO
CREDIT AGREEMENT
dated as of
January 25, 2016
among
PETROQUEST ENERGY, INC.,
as Parent,
PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
____________________________
J.P. MORGAN SECURITIES LLC,
as Lead Arranger
                                                    






--------------------------------------------------------------------------------




THIRTEENTH AMENDMENT TO CREDIT AGREEMENT


THIS THIRTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Thirteenth Amendment”)
dated as of January 25, 2016 (the “Thirteenth Amendment Effective Date”), is
among PETROQUEST ENERGY, INC., a Delaware corporation, as the Parent, PETROQUEST
ENERGY, L.L.C., a Louisiana limited liability company, as the Borrower, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and the Lenders party hereto.
R E C I T A L S
WHEREAS, the Parent, the Borrower, Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011, that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013, that certain Sixth Amendment to Credit Agreement dated as of June 19,
2013, that certain Seventh Amendment to Credit Agreement dated as of March 31,
2014, that certain Eighth Amendment to Credit Agreement dated as of September
29, 2014, that certain Ninth Amendment to Credit Agreement dated as of February
26, 2015, that certain Tenth Amendment to Credit Agreement dated as of March 27,
2015, that certain Eleventh Amendment, Limited Consent and Waiver to Credit
Agreement dated as of June 4, 2015 and that certain Twelfth Amendment to Credit
Agreement dated as of September 8, 2015 (as otherwise amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain loans to and extensions of credit for the
account of the Borrower;
WHEREAS, the Borrower has advised the Administrative Agent that the Parent
intends to enter into an indenture (the “Senior Secured Indenture”) on the terms
set forth in that certain Offering Memorandum and Consent Solicitation
Statement, dated as of January 14, 2016 (the “Senior Secured Notes due 2021
Offering Memorandum”), pursuant to which the Parent shall issue “Notes” (as
defined the Senior Secured Indenture) with a coupon rate of 10% per annum (such
Notes, the “Senior Secured Notes due 2021”);
WHEREAS, the Borrower has advised the Administrative Agent that the proceeds of
the Senior Secured Notes due 2021 shall be used to Redeem all or a portion of
the Senior Notes due 2017;
WHEREAS, the Borrower has advised Administrative Agent that it is evaluating the
sale of the Oil and Gas Properties listed on Annex A hereto (such sale, the
“Oklahoma Asset Sale”), which Oil and Gas Properties constitute the majority of
its remaining Oil and Gas Properties located in Oklahoma;
WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement as more
particularly set forth herein, including, without limitation, to consent to the
issuance of the Senior Secured Notes due 2021 and




--------------------------------------------------------------------------------




the transactions contemplated thereby and the Oklahoma Asset Sale, in each case,
pursuant to the terms of the Credit Agreement (as amended hereby);
WHEREAS, pursuant to Section 3.2 of the Eleventh Amendment, the Required Lenders
have agreed to redetermine the Borrowing Base by reducing the Borrowing Base to
$42,000,000.00 as provided herein; and
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Thirteenth Amendment. Unless otherwise indicated,
all article and section references in this Thirteenth Amendment refer to
articles and sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this
Thirteenth Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Credit Agreement is hereby amended
effective as of the Thirteenth Amendment Effective Date in the manner provided
in this Section 2.
2.1    Amendments to Section 1.02.
(a)    The following definitions are hereby amended and restated in their
entirety to read in full as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment and the Thirteenth Amendment as the same may from time to time be
further amended, modified, supplemented or restated.
“Applicable Margin” means, for any day, with respect to any Loan or with respect
to the Commitment Fee Rate, the applicable rate per annum set forth in the Total
Commitments Utilization Grid below based on the Total Commitments Utilization
Percentage then in effect on such day:

2



--------------------------------------------------------------------------------




Total Commitments Utilization Percentage
< 25%
≥ 25% < 50%
≥ 50% < 75%
≥ 75% < 90%
≥ 90%
Eurodollar Loans
2.000%
2.250%
2.500%
2.750%
3.000%
ABR Loans
1.000%
1.250%
1.500%
1.750%
2.000%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%



Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change in the Total
Commitments Utilization Percentage and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” and “Commitment Fee Rate” each shall mean the rate
per annum set forth on the grid when the Total Commitments Utilization
Percentage is at its highest level until such time as such Reserve Report is
delivered, at which time the “Applicable Margin” and “Commitment Fee Rate” each
shall revert to the applicable rate per annum set forth in the Total Commitments
Utilization Grid above.
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than stated maturity of the Refinanced Debt and
an average life no shorter than the average life of the Refinanced Debt
(provided, that if the Refinanced Debt is the Bridge Loan Facility, such new
Debt shall have a stated maturity that is not earlier than six (6) months after
the Maturity Date and shall not provide for scheduled amortization prior to the
stated maturity); (c) such new Debt has a stated interest rate that is a
market-based rate; (d) such new Debt does not contain any covenants which are
materially more onerous to the Parent and its Subsidiaries than those imposed by
the Refinanced Debt, (e) such new Debt (and any guarantees thereof) is otherwise
on terms and documentation satisfactory to the Administrative Agent and (f) (1)
such new Debt is secured by no more collateral (if any) than the Refinanced Debt
and the property constituting such collateral is not changed and (2) the
obligors, whether direct or contingent, in respect of Refinanced Debt are not
changed.
“Permitted Second Lien Debt” means Debt incurred (a) by the Parent pursuant to
the Senior Secured Indenture and (b) by the Parent or the Borrower pursuant to
one or more other issuances of Debt (including pursuant to a Senior Secured
Supplemental Indenture); provided that (i) the aggregate principal amount of all
Debt incurred pursuant to this

3



--------------------------------------------------------------------------------




definition shall not exceed $300,000,000.00, (ii) such Debt shall be used by the
Parent or the Borrower in connection with the Redemption of the Senior Notes
substantially concurrently with the incurrence of such Permitted Second Lien
Debt; (iii) with respect to Debt incurred pursuant to clause (b) of this
definition, such Debt shall (A) not provide for any scheduled payment of
principal (subject to other payments permitted by the Intercreditor Agreement),
scheduled mandatory Redemption or scheduled sinking fund payment before the date
that is 180 days following the date in clause (a) of the definition of “Maturity
Date”, (B) be secured solely by junior Liens on Mortgaged Property which Liens
do not have priority over the Liens in favor of the Administrative Agent
securing the Indebtedness; and (C) be evidenced and governed by definitive
documentation containing (1) with respect to any Senior Secured Supplemental
Indenture, the same terms (excluding the effect of any most favored nations
clause) as, or terms less onerous to the Parent than, the Senior Secured
Indenture or (2) customary market terms and conditions and otherwise
satisfactory to the Administrative Agent in its sole discretion (provided, that
solely with respect to any proposed Permitted Second Lien Debt transaction
pursuant to this clause (2), the term sheet for such proposed Permitted Second
Lien Debt transaction shall be submitted to the Administrative Agent for its
approval in its sole discretion and the definitive documentation of such
Permitted Second Lien Debt transaction shall be deemed acceptable to the
Administrative Agent if the terms of such definitive documentation reflect the
terms and conditions set forth in the approved term sheet and contain customary
market terms and conditions and otherwise are satisfactory to the Administrative
Agent in its sole discretion); and (iv) all Debt incurred pursuant to this
definition shall at all times be subject to the Intercreditor Agreement.
“Security Instruments” means the Guaranty Agreement, the Account Control
Agreements, the mortgages, deeds of trust and other agreements, instruments or
certificates described or referred to in Exhibit F-1, and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Swap Agreements with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
(b)    The following definitions are added where alphabetically appropriate:
“Account Control Agreement” shall mean an agreement which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over the applicable Deposit Account, in
form and substance acceptable to the Administrative Agent.
“Deposit Account” means any operating, administrative, cash management,
collection activity, demand, time, savings, passbook or other deposit account
maintained with a bank or other financial institution.

4



--------------------------------------------------------------------------------




“Deposit Account Control Agreement Compliance Date” means the earlier of (a)
February 24, 2016 and (b) the date on which a Lien is granted over any Deposit
Account to secure the Senior Secured Notes due 2021.
“Excluded Deposit Account” means any Deposit Account which is solely used for
purposes of funding payroll, payroll taxes or employee benefit payments or which
solely contains cash of any Person, other than the Parent or any Subsidiary, and
which cash is held in such Deposit Account solely on behalf of, and for the
benefit of, such third party.
“Interest Expense” means, for any period determined as to the Parent and its
Consolidated Subsidiaries on a consolidated basis, the sum of (a) all interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to interest rate Swap
Agreements) for such period, in accordance with GAAP, less (b) cash interest
income received, less (c) non-cash interest expense (such as amortization of
deferred financing costs).
“Oklahoma Assets” means all or a portion of those certain Oil and Gas Properties
set forth on Annex A to the Thirteenth Amendment.
 
“Oklahoma Asset Sale” means the disposition of the Oklahoma Assets to a
qualified third party purchaser pursuant to the Oklahoma Sale Agreement.
“Oklahoma Sale Agreement” means a Purchase and Sale Agreement entered into
between the Borrower and a qualified third party purchaser, pursuant to which
Borrower will sell the Oklahoma Assets to such qualified third party purchaser.
“Oklahoma Sale Documents” means, collectively, the Oklahoma Sale Agreement and
all bills of sale, assignments, instruments, and documents executed in
connection therewith.
“Senior Notes Supplemental Indenture” means a supplemental indenture to the
Senior Indenture amending, among other things, Section 4.06(3) and Section 4.03
thereof, as set forth in the Senior Secured Notes due 2021 Offering Memorandum.
“Senior Secured Indenture” means an indenture on the terms set forth in the
Senior Secured Notes due 2021 Offering Memorandum pursuant to which the Senior
Secured Notes due 2021 are issued, as in effect on the Thirteenth Amendment
Effective Date.
“Senior Secured Notes due 2021” has the meaning given to the term “Notes” as
defined in the Senior Secured Indenture with a coupon rate of 10% per annum, in
each case as guaranteed by the Borrower and TDC Energy LLC.
“Senior Secured Notes due 2021 Offering Memorandum” means that certain Offering
Memorandum and Consent Solicitation Statement, dated as of January 14, 2016.

5



--------------------------------------------------------------------------------




“Senior Secured Supplemental Indenture” means a supplemental indenture to the
Senior Secured Indenture.
“Thirteenth Amendment” means the Thirteenth Amendment to Credit Agreement dated
as of January 25, 2016 among the Parent, the Borrower, the Guarantor, the
Administrative Agent, and the Lenders party thereto.
“Thirteenth Amendment Effective Date” means January 25, 2016.


2.2    Amendment to Section 3.04 of the Credit Agreement. Section 3.04 of the
Credit Agreement is hereby amended to amend subsection (c)(iii) by inserting “or
Section 9.12(f)” immediately after “Section 9.12(d)” therein.


2.3    Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement is hereby amended to add a new subsection (f) and amend and
restate the paragraph immediately thereafter in its entirety, in each case, to
read in full as follows:


(f) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, the Borrower
shall be in pro forma compliance with Section 9.01.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (f).
2.4    Amendment to Section 8.01 of the Credit Agreement. Section 8.01 of the
Credit Agreement is hereby amended to amend and restate subsection (l) in its
entirety and to add a new subsection (u), in each case, to read in full as
follows:


(l)    Issuance of Permitted Refinancing Debt. In the event the Parent or the
Borrower intends to refinance any Debt with the proceeds of Permitted
Refinancing Debt as contemplated by Section 9.02(h) or (l), prior written notice
of such intended offering therefor, the amount thereof and the anticipated date
of closing and will furnish a copy of the preliminary offering memorandum (if
any) and the final offering memorandum (if any).
(u)    Deposit Account Control Agreements. Promptly, and no later than five (5)
Business Days after the opening thereof, written notice (such notice to include
reasonably detailed information regarding the account number, purpose and
location of such Deposit Account) to the Administrative Agent of any Deposit
Account opened by the Parent or any of its Subsidiaries; provided that the
Parent or such Subsidiary shall at all times comply with Section 8.20.
2.5    Amendment to Section 8.11 of the Credit Agreement. Section 8.11 of the
Credit Agreement is hereby amended to add a new subsection (c) to read in full
as follows:



6



--------------------------------------------------------------------------------




(c)    Notwithstanding any provision in any of the Loan Documents to the
contrary, in no event is any Excluded Deposit Account encumbered by any Security
Instrument; provided, that the Parent shall not, and shall not permit any of its
Subsidiaries to, permit to exist any Lien on any Excluded Deposit Account except
Liens permitted by Section 9.03(e).
2.6    Amendment to Section 8.12 of the Credit Agreement. Section 8.12 of the
Credit Agreement is hereby amended to restate subsections (a) and (b) in their
entirety, in each case, to read in full as follows:


(a) On or before March 16th and September 16th of each year, commencing March
16th, 2016, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and the Borrower’s Subsidiaries as of the immediately preceding January 1st and
July 1st. The Reserve Report as of January 1 of each year shall be prepared by
one or more Approved Petroleum Engineers, and the July 1st Reserve Report of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding January 1st Reserve Report.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding January 1st Reserve
Report. For any Interim Redetermination requested by the Administrative Agent or
the Borrower pursuant to Section 2.07(b) or required pursuant to Section 3.2 of
the Thirteenth Amendment, the Borrower shall provide such Reserve Report as soon
as possible, but in any event (i) no later than thirty days following the
receipt of such request pursuant to Section 2.07(b), with an “as of” date as
required by the Administrative Agent, or (ii) with respect to Interim
Redeterminations required pursuant to Section 3.2 of the Thirteenth Amendment,
on or before July 16th, with an “as of” date of the immediately preceding May
1st, and December 16th, with an “as of” date of the immediately preceding
October 1st, of each year, commencing July 16th, 2016, as applicable.
2.7    Amendment to Article VIII of the Credit Agreement. Article VIII of the
Credit Agreement shall be amended by inserting new Sections 8.20, 8.21 and 8.22,
which shall each read in full as follows:
Section 8.20 Deposit Accounts. The Parent and each Subsidiary will maintain one
or more of the Lenders as its principal depository bank, including for the
maintenance of any Deposit Account for the conduct of its business. All such
Deposit Accounts (other than Excluded Deposit Accounts) shall at all times be
subject to an Account Control Agreement; provided that, subject to Section 8.21,
Account Control Agreements with respect to Deposit Accounts (other than any
Excluded Deposit Account) in existence on the Thirteenth

7



--------------------------------------------------------------------------------




Amendment Effective Date shall not be required until the Deposit Account Control
Agreement Compliance Date.
Section 8.21 Post Closing; Account Control Agreements. The Parent and each
Subsidiary shall, no later than the Deposit Account Control Agreement Compliance
Date (or such later time as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent duly executed Account Control
Agreements with respect to each Deposit Account (other than any Excluded Deposit
Account) in existence on the Thirteenth Amendment Effective Date.


Section 8.22 Post Closing; Senior Secured Indenture; Senior Notes Supplemental
Indenture. (a) The Parent shall, on the date on which the Parent issues the
Senior Secured Notes due 2021, deliver to the Administrative Agent an executed
copy of the Senior Secured Indenture (including all exhibits thereto and
deliverables (including certificates and legal opinions) thereunder), all as
certified by a Responsible Officer as true and complete as of such date.


(b) The Parent shall, no later than sixty (60) days after the date on which the
Parent issues the Senior Secured Notes due 2021 (or such later date, if any,
provided under the Senior Secured Indenture), deliver to the Administrative
Agent executed copies of the security documents, which security documents shall
be in form and substance substantially similar to the Security Instruments (as
amended, amended and restated, modified or supplemented), granting Liens to
secure the Senior Secured Notes due 2021, all as certified by a Responsible
Officer as true and complete as of such date.


(c) Promptly, but no later than on the effective date thereof, the
Administrative Agent shall have received an executed copy of the Senior Notes
Supplemental Indenture certified by a Responsible Officer as true and complete
as of such date.


2.8    Amendment to Section 9.01 of the Credit Agreement. Section 9.01 of the
Credit Agreement is hereby amended to restate subsections (a)(ii) and (b) in
their entirety and to add a new subsection (c), in each case, to read in full as
follows:


(a)(ii)    so long as the Borrower has Unused Availability under this Agreement
greater than or equal to 75% of the aggregate Commitments at all times during
the consecutive three (3) month period prior to and including the date of such
calculation, (A) 4.50 to 1.0 as of the last day of the fiscal quarter ending
December 31, 2015, (B) 5.00 to 1.0 as of the last day of the fiscal quarter
ending March 31, 2016, (C) 5.50 to 1.0 as of the last day of the fiscal quarter
ending June 30, 2016, (D) 5.75 to 1.0 as of the last day of the fiscal quarters
ending September 30, 2016 and December 31, 2016 and (E) 4.25 to 1.0 as of the
last day of any fiscal quarter ending on or after March 31, 2017; provided that,
for purposes of determining compliance with this Section 9.01(a)(ii) for each of
the four consecutive fiscal quarter periods ending December 31, 2015, March 31,
2016, June 30, 2016, September 30, 2016 and December 31, 2016, “Total Debt”
shall be reduced by the amount of (1) unencumbered and unrestricted cash of the
Parent and its Subsidiaries and (2) cash of the

8



--------------------------------------------------------------------------------




Parent and its Subsidiaries subject to an Account Control Agreement securing the
Indebtedness;
(b)    [Intentionally Deleted].
(c)    Interest Coverage Ratio. The Parent will not permit its ratio of (i)
EBITDAX for the period of four previous consecutive fiscal quarters to (ii)
Interest Expense for the period of four previous consecutive fiscal quarters, as
of the last day of any fiscal quarter, to be less than 1.0 to 1.0.
2.9    Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended to restate subsections (h) and (l) in its
entirety to read in full as follows:
(h)    Debt (i) under the Senior Notes and any guarantees thereof, in each case
incurred on or before the Thirteenth Amendment Effective Date, the principal
amount of which does not exceed $350,000,000 in the aggregate and (ii) Debt
which constitutes Permitted Refinancing Debt of such Senior Notes and any
guarantees thereof; provided that the aggregate principal amount of all such
Debt permitted under this Section 9.02(h) does not exceed $350,000,000.00 in the
aggregate.
(l) (i) Permitted Second Lien Debt and guarantees thereof by any Guarantor and
(ii) Debt which constitutes Permitted Refinancing Debt of such Permitted Second
Lien Debt permitted under the Intercreditor Agreement and any guarantees
thereof; in each case, so long as (A) no Default, Event of Default or Borrowing
Base Deficiency exists or results from the incurrence of any such Debt
(including any incremental advances made to the Parent or Borrower in respect of
such Debt under any such credit or loan document or indenture related thereto),
(B) after giving effect to such incurrence of Debt (including any such
incremental advances), the Borrower is in pro forma compliance with Section 9.01
and (C) the aggregate principal amount of all such Debt permitted under this
Section 9.02(l) does not exceed $300,000,000.00 in the aggregate.
2.10    Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended to restate subsection (e) in its entirety to
read in full as follows:
(e)    Liens on (i) Property not constituting collateral for the Indebtedness or
(ii) cash in Excluded Deposit Accounts, in either case, not otherwise permitted
by the foregoing clauses of this Section 9.03; provided that (x) the principal
or face amount of all Debt secured under Section 9.03(e)(i) and (y) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject to such Lien (as to the Parent and all Subsidiaries) does not
exceed $5,000,000 in the aggregate at any one time.
2.11    Amendment to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended to restate subsections (a) and (b) in their
entirety to read in full as follows:

9



--------------------------------------------------------------------------------




(a)    Restricted Payments. The Parent will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its Equity Interest
holders or make any distribution of its Property to its Equity Interest holders,
except: (i) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries of the Borrower may declare
and pay dividends ratably with respect to their Equity Interests, (iii) the
Parent may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
and its Subsidiaries and (iv) so long as no Default, Event of Default or
Borrowing Base Deficiency exists or would result therefrom, the Borrower may
declare and pay dividends to Parent.
(b)    Redemption of Senior Notes and Bridge Loans; Amendment of Senior
Indenture and Bridge Loan Facility. The Parent will not, and will not permit any
of its Subsidiaries to, prior to the date that is ninety-one (91) days after the
Maturity Date: (i) call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Notes, the Bridge Loans, the Converted Term Loan, Senior
Exchange Notes or any Permitted Refinancing Debt in respect thereof; provided
that the Borrower and/or the Parent may (x) prepay the Senior Notes and/or the
Bridge Loans, the Converted Term Loan and the Senior Exchange Notes with (A) the
proceeds of any Permitted Refinancing Debt (or with the proceeds of Second Lien
Permitted Debt) or (B) the net cash proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Parent and, in the case of Senior
Notes, following the completion of a tender offer which is substantially
concurrent with the issuance of such Permitted Refinancing Debt (or with the
proceeds of Second Lien Permitted Debt), (y) issue additional Equity Interests
(other than Disqualified Capital Stock) of the Parent in exchange for all or a
portion of the Senior Notes or (z) Redeem (in part) the Senior Notes with cash
(other than cash constituting proceeds of any Loan); provided that (A) the
Borrower shall have, on a pro-forma basis after giving effect to such
Redemption, Unused Availability under this Agreement of not less than 50% of the
aggregate Commitments, (B) no Default or Event of Default shall have occurred
and be continuing and (C) after giving effect to such Redemption, the Borrower
is in pro forma compliance with Section 9.01; or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes, the Bridge Loan Facility,
the Converted Term Loan, the Senior Exchange Notes or any Permitted Refinancing
Debt or the Senior Indenture if the effect thereof would be to shorten its
maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon.
2.12    Amendment to Section 9.12 of the Credit Agreement. Section 9.12 of the
Credit Agreement is hereby amended to (a) delete the word “and” after “;” at the
end of subsection (d)(iii) thereof, (b) delete the “.” at the end of subsection
(e) thereof and replace it with “; and” and (c) insert a new subsection (f)
which shall read in full as follows:


(f)    the Oklahoma Asset Sale; provided that:

10



--------------------------------------------------------------------------------






(i)    the closing date of the Oklahoma Asset Sale occurs on or prior to the
effectiveness of the March 31, 2016 Scheduled Redetermination of the Borrowing
Base;
(ii)    no Default, Event of Default or Borrowing Base Deficiency exists or
results from the Oklahoma Asset Sale after giving effect to the reduction of the
Borrowing Base pursuant to Section 9.12(f)(vi) and the mandatory prepayment of
the Borrowings pursuant to Section 3.04(c)(iii);
(iii)    100% of the consideration received in respect of the Oklahoma Asset
Sale shall be cash;
(iv)    the consideration received in respect of the Oklahoma Asset Sale shall
be equal to or greater than the fair market value of the Oklahoma Assets (as
reasonably determined by the board of directors (or comparable governing body)
of the Borrower and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect);
(v)    the Administrative Agent shall have received a final, fully-executed copy
of the Oklahoma Sale Agreement and the material Oklahoma Sale Documents, each in
form and substance reasonably satisfactory to the Administrative Agent
(including all schedules and exhibits thereto) and a certificate of a
Responsible Officer of Borrower, dated as of any closing date of the Oklahoma
Asset Sale, certifying that (i) such material Oklahoma Sale Documents are true
and correct copies thereof, (ii) no material rights or obligations of any party
to any Oklahoma Sale Document have been waived and that no party to any Oklahoma
Sale Document is in default of its material obligations or in material breach of
any representations or warranties made thereunder and (iii) as of such date,
that such closing date of the Oklahoma Asset Sale has occurred in compliance
with the Oklahoma Sale Agreement; and
(vi) the Borrowing Base shall reduce immediately and automatically by an amount
equal to $10,000,000 as of the closing date of the Oklahoma Asset Sale.
2.13    Amendment to Section 9.23 of the Credit Agreement. Section 9.23 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 9.23    Repayment of Permitted Second Lien Debt; Amendment of Terms of
Permitted Second Lien Debt Documents. The Parent will not, and will not permit
any of the Parent’s Subsidiaries to, prior to the date that is 180 days after
the date in clause (a) of the definition of “Maturity Date”: (a) call, make or
offer to make any optional or voluntary Redemption of, or otherwise optionally
or voluntarily Redeem (whether in whole or in part), any Permitted Second Lien
Debt; provided, that the Borrower and/or Parent may voluntarily Redeem Permitted
Second Lien Debt (i) with the proceeds of any Permitted Refinancing Debt
permitted under the Intercreditor Agreement, (ii) with cash proceeds of an
offering of Equity Interests (other than Disqualified Capital Stock) of the
Parent, (iii) with cash proceeds from a sale of any Property other than (A) a
sale of any Property that contains proved reserves

11



--------------------------------------------------------------------------------




or (B) a sale, assignment, monetization, transfer, cancellation, termination,
unwinding or other disposition of any Swap Agreement (iv) with the issuance of
additional Equity Interests (other than Disqualified Capital Stock) of the
Parent in exchange for all or a portion of the Permitted Second Lien Debt, so
long as, in the case of the foregoing clauses (ii), (iii) and (iv), no Default
or Borrowing Base Deficiency has occurred and is continuing both before and
after giving effect to such Redemption and such Redemption occurs substantially
contemporaneously with, and in any event within three (3) Business Days
following, the receipt of proceeds or confirmation of exchange, as applicable,
in respect of such Redemption or (b) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to any
of the terms of the Permitted Second Lien Debt Documents other than amendments
or other modifications that are permitted under the Intercreditor Agreement.
2.14    Amendment to Section 10.01 of the Credit Agreement. Section 10.01 of the
Credit Agreement is hereby amended to restate subsection (d) in its entirety to
read in full as follows:


(d)    the Parent, the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(h),
Section 8.01(m), Section 8.02, Section 8.03, Section 8.14, Section 8.15, Section
8.19, Section 8.20, Section 8.21, Section 8.22 or in Article IX.


Section 3.    Borrowing Base.
3.1    Redetermination of Borrowing Base. The Lenders party hereto hereby agree
that for the period from and including the Thirteenth Amendment Effective Date,
but until the next Redetermination Date, the amount of the Borrowing Base shall
be reduced to $42,000,000.00. The Lenders party hereto, the Borrower and the
Parent agree that the redetermination provided for in this Section 3 shall
constitute the Interim Redetermination of the Borrowing Base for December 1,
2015 pursuant to Section 3.2 of the Eleventh Amendment. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 8.13(c), Section 8.16 and Section 9.12(d) of the Credit
Agreement or Section 3.2.
3.2    Irrevocable Election of Interim Redeterminations. The Borrower and the
Administrative Agent, at the direction of the Lenders party hereto, hereby each
irrevocably elect to cause the Borrowing Base to be redetermined on July 31 and
December 31 of each year, commencing July 31, 2016 (or, in either case, such
date promptly thereafter as reasonably practicable), and such redeterminations
provided for in this Section 3.2 shall each constitute an additional Interim
Redetermination of the Borrowing Base for the purposes of the Credit Agreement,
in addition to those Interim Redeterminations permitted under Section 2.07(b) of
the Credit Agreement. This Section 3.2 shall constitute the New Borrowing Base
Notice delivered under Section 2.07(d) of the Credit Agreement with respect to
the Interim Redetermination of the Borrowing Base for December 1, 2015 pursuant
to Section 3.2 of the Eleventh Amendment.

12



--------------------------------------------------------------------------------




Section 4.    Deposit Accounts. Schedule I attached hereto sets forth the
account numbers, purposes and locations of all Deposit Accounts of the Parent
and its Subsidiaries as of the Thirteenth Amendment Effective Date.
Section 5.    Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof and the provisions of Section 3 hereof shall each
be effective on the date that each of the following conditions precedent is
satisfied or waived in accordance with Section 12.02 of the Credit Agreement:
5.1    Counterparts. Administrative Agent shall have received from the Required
Lenders, the Parent, the Borrower and each Guarantor, counterparts (in such
number as may be requested by the Administrative Agent) of this Thirteenth
Amendment signed on behalf of such Persons.
5.2    Fees and Expenses. The Borrower shall have paid to Administrative Agent
any and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Thirteenth Amendment.
5.3    No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.
5.4    Offering Memorandum. The Administrative Agent shall have received an
executed copy of the Senior Secured Notes due 2021 Offering Memorandum,
certified by a Responsible Officer as true and complete as of such date.
5.5    Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent or counsel to Administrative Agent may
reasonably request.
Administrative Agent is hereby authorized and directed to declare this
Thirteenth Amendment to be effective when it has received documents confirming
or certifying, to the satisfaction of Administrative Agent, compliance with the
conditions set forth in this Section 5. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. Any and all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall, except as modified hereby, remain
in full force and effect following the effectiveness of this Thirteenth
Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Thirteenth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent

13



--------------------------------------------------------------------------------




any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) no Material Adverse Effect has occurred.
6.3    Loan Document. This Thirteenth Amendment is a “Loan Document” as defined
and described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
6.4    Counterparts. This Thirteenth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Thirteenth Amendment by facsimile transmission or
via .pdf shall be effective as delivery of a manually executed counterpart
hereof.
6.5    NO ORAL AGREEMENT. THIS THIRTEENTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS THIRTEENTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
6.6    GOVERNING LAW. THIS THIRTEENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
6.7    FATCA. From and after the Thirteenth Amendment Effective Date, the
Borrower shall indemnify the Administrative Agent, and hold it harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
Taxes and the fees, charges and disbursements of any counsel for any of the
foregoing, arising in connection with the Administrative Agent’s treating, for
purposes of determining withholding Taxes imposed under FATCA, the Thirteenth
Amendment as qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
6.8    RELEASE. EACH OF THE PARENT AND ITS SUBSIDIARIES (IN ITS OWN RIGHT AND ON
BEHALF OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS)
HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT IT HAS NO
SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF
ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR

14



--------------------------------------------------------------------------------




NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED,
MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT,
OR INDIRECT, AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
(COLLECTIVELY, THE “CREDIT PARTIES”), ANY OF ANY CREDIT PARTY’S AFFILIATES OR
ANY OF ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR REPRESENTATIVES
OR ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY,
THE “LENDER-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION,
MODIFICATION, SET ASIDE OR SUBORDINATION OF THE SECURED OBLIGATIONS OR ANY LIENS
OR SECURITY INTERESTS OF THE CREDIT PARTIES. IN PARTIAL CONSIDERATION FOR THE
AGREEMENT OF ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS
AGREEMENT, EACH OF THE PARENT AND ITS SUBSIDIARIES HEREBY KNOWINGLY AND
UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE
LENDER-RELATED PARTIES FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED PARTIES
FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS,
CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY
NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY OF THE
LOAN DOCUMENTS, WHICH THE PARENT OR ANY SUBSIDIARY NOW OWNS AND HOLDS, OR HAS AT
ANY TIME HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY THE PARENT OR ANY SUBSIDIARY AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE PARENT OR ANY SUBSIDIARY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.
6.9    Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Thirteenth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.
6.10    Severability. Any provision of this Thirteenth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

15



--------------------------------------------------------------------------------




prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
6.11    Successors and Assigns. This Thirteenth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


[SIGNATURES BEGIN NEXT PAGE]



16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be duly executed as of the date first written above.




BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer




GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer

[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    JPMORGAN CHASE BANK, N.A.
AND LENDER
individually, as a Lender, as Administrative Agent and as Issuing Bank





By:     /s/ Correne S. Loeffler                
Name: Correne S. Loeffler
Title: Authorized Officer

[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:                    WELLS FARGO BANK, N.A.






By:                             
Name:
Title:



[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:                    CAPITAL ONE, NATIONAL ASSOCIATION


By:     /s/ Laurel Varney                
Name: Laurel Varney
Title: Vice President

[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------






LENDER:    IBERIABANK
By:     /s/ W. Bryan Chapman            
Name: W. Bryan Chapman
Title: Executive Vice President

[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------




LENDER:                    BANK OF AMERICA, N.A.


By:     /s/ Raza Jafferi                    
Name: Raza Jafferi
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]



--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA


By:     /s/ Alan Dawson                
Name: Alan Dawson
Title: Director    

[SIGNATURE PAGE TO PETROQUEST THIRTEENTH AMENDMENT]

